MONROE, J.
Defendant, having been charged by information with the embezzlement of a sum exceeding $10,000, has appealed from his conviction and sentence. The transcript contains no hill of exception, but defendant’s counsel assigns as errors apparent on the face of the record:
1. The information was filed without leave of the court.
Act No. 156, p. 294, of 1898, amending and re-enacting Rev. St. § 977, reads in part:
“Prosecutions for offenses, not capital, -may be by information, which may be filed, either in open court or in the office of the clerk of the district court having jurisdiction.”
The next, and last, section repeals all laws that are inconsistent or in conflict, etc. From which it follows that the leave of the court is not required.
2. The tribunal in which defendant was convicted was illegally organized, in that the prosecution was assumed and conducted, *129almost exclusively, by the attorney of the complaining corporation, instead of the district attorney or his assistant. The transcript shows the presence of the district attorney, or his assistant, at every stage of ,the prosecution, and also shows that during the two days of the trial the assistant district attorney was assisted by Henry Mooney, Esq. There is nothing to indicate that Mr. Mooney assumed or conducted the prosecution. Private counsel may, however, be employed to assist the Attorney General or the district attorney in the trial of a criminal cause. State v. Anderson, 29 La. Ann. 774; State v. Mangrum, 35 La. Ann. 619; Wharton’s Cr. Pl. § 555; Bish. Cr. Pr. § 281.
And such officer, being present, may intrust to his associate the exclusive conduct of the case. State v. Reid, 113 La. 893, 37 South. 866.
The conviction was legal, and the verdict and judgment appealed from are affirmed.